DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
The amendment filed on April 19, 2022 is acknowledged. Claims 21 and 24-38 remain pending wherein claim 38 remains withdrawn pursuant to the election made by Applicant on April 20, 2021. Applicant amended claims 21 and 24-26.
While the amendment obviates the 35 U.S.C. 112 rejection set forth in the previous Office action, neither the amendment nor Applicant’s remarks accompanying the amendment address the claim objection. Consequently, the objection to claim 32 is maintained. 
Response to Arguments
Applicant’s arguments with respect to the disclosure of Ismagilov et al. have been fully considered and they are persuasive. The examiner acknowledges that Ismagilov et al. do not disclose a method in which a droplet is formed and trapped in a well. In the method disclosed by Ismagilov et al., the droplet is formed outside of the well and subsequently trapped in the well. Therefore, the rejection of amended claim 21, which corresponds to previously pending claim 39 rewritten as an independent claim,  has been withdrawn. However, upon further consideration, new grounds of rejection are made under 35 U.S.C. 112, 1st paragraph, which are set forth below. 
Terminal Disclaimer
The terminal disclaimer filed on April 19, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,675,626 and US 10,357,772 has been reviewed and is accepted. The terminal disclaimer has been recorded. Consequently, the nonstatutory double patenting rejections set forth in the previous Office action have been withdrawn. 
Claim Objections
Claim 32 is objected to because of the following informalities:  
The limitation “molecules” in line 2 should be changed to “molecule”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 24-37 are rejected under 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 24-37, via amendment to claim 21, have been amended to incorporate the subject matter of previously pending claim 39. Specifically, claims 24-37, via the amendment to claim 21, now specify that the second region is a well such that: 
1) the first fluid encounters the second fluid inside the well, and
2) the droplet of the first fluid is surrounded by the second fluid inside the well. 
The subject matter intended to be encompassed by claims 24-37 is presumably disclosed by Figures 8A-8E. However, Figures 8A-8E fail to illustrate the features of the claimed method identified above. Specifically, Figures 8A-8E illustrate a method in which the second fluid 1202 is introduced into the first region 1002 to replace the continuous volume of the first fluid 1200 in the first region (see Fig. 8E), thereby breaking off a portion corresponding to a droplet 1200-A from the continuous volume of the first fluid 1200 and trapping said droplet 1200-A in the second region 1028 (see Fig. 8E). That said, the second fluid 1202 does not enter the second region 1028, as conveyed by the limitations, “the first fluid encounters an immiscible second fluid in said second region” and “said first fluid surrounded by said second fluid in said second region” in claim 21. Consequently, claims 24-37 constitute new matter. 

Claims 21 and 24-37 are rejected under 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while enabling a method in which: 
-the second fluid is introduced into the first region to replace the continuous volume of the first fluid in the first region, thereby breaking off a portion corresponding to a droplet from the continuous volume of the first fluid and trapping said droplet in the well- 
does not reasonably provide enablement for a method in which
1) the first fluid encounters the second fluid inside the well, and
2) the droplet of the first fluid is surrounded by the second fluid inside the well. 
The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with claims 21 and 24-37, as demonstrated by the following analysis based on the factors of In re Wands relevant to the rejection:
(A) The breadth of the claims: 
The claims explicitly recite that:
1) the first fluid encounters the second fluid inside the well, and
2) the droplet of the first fluid is surrounded by the second fluid inside the well.
	Moreover, Applicant’s remarks attempt to distinguish the claimed invention from the disclosure of Ismagliov et al. based on the fact that the claimed droplet is both formed and trapped inside the well, by means of the second fluid encountering the first fluid inside the well and the second fluid surrounding the droplet inside the well. However, the specification (i.e. Figs. 8A-8E) does not provide support for the subject matter recited in the claims, as discussed above. 
(F) The amount of direction provided by the inventor, and 
(G) The existence of working examples:
As discussed above, Figures 8A-8E purportedly provide support for the subject matter of claims 21 and 24-37. However, Figures 8A-8E fail to disclose the following limitations recited in claim 21:
1) “the first fluid encounters an immiscible second fluid in said second region”; and 
2) “said first fluid surrounded by said second fluid in said second region”. 
Based on factors (A), (F) and (G) of In re Wands, due to lack of support, the specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with claims 21 and 24-37.  
Conclusion
The following prior art is made of record because it is considered pertinent to Applicant's disclosure:
Ismagliov et al. (US 2005/0087122 A1) disclose a method for droplet formation, the method comprising: 
providing a microfluidic network (see [0091]) comprising a first inlet to a microfluidic channel, wherein the microfluidic channel comprises a first region (region upstream of plug-forming region) and a second region (plug-forming region) (see [0101] and Fig. 2A-2); 
introducing a first fluid into the microfluidic channel, the first fluid comprising a biological sample (blood) and a plurality of beads, each bead comprising a reactive component (tissue factor) for binding a target molecule in the biological sample (see [0310]); and 
flowing said first fluid into said first and second regions, to thereby fill said first region with a continuous volume of the first fluid and such that said continuous volume of first fluid encounters an immiscible second fluid (oil, see [0150]) in said second region, wherein said second fluid breaks a portion of the first fluid from the continuous volume of the first fluid thereby to form and trap (i.e. surround) a droplet of said first fluid in said second region (see Fig. 2A-2). 
While Ismagliov et al. further disclose that the trapped droplet can be subsequently immobilized in a well (see Fig. 16), the formation AND the trapping of the droplet does not occur inside a well as recited in claim 21. Instead, the droplet disclosed by Ismagliov et al. is formed in a second region that lacks a well, and the droplet is subsequently trapped inside a well. Moreover, based on the disclosure of Ismagliov et al., it would not have been obvious to one of ordinary skill in the art to modify the method taught by Ismagliov et al. to arrive at the claimed invention.   

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL S HYUN whose telephone number is (571)272-8559. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on 571-272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL S HYUN/Primary Examiner, Art Unit 1796